DETAILED ACTION

This Office Action is in response to the communication filed on 07/01/2021. 
Current status of the claims:
Claim 21 is cancelled. 
Claims 1-20 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 07/01/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 07/01/2021has been entered.

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed on 06/19/2021. By this amendment, claims 1 and 11 have been amended and claim 21 has been cancelled. 

Response to Claims Rejection under 35 USC §103
Applicants’ Arguments/Remarks Made in an Amendment filed July 1, 2021, in response to the rejection of claims 1, 2, 4, 8, 10, 11, 12, 14, 18, 20-21 under 35 U.S.C. 103 as being unpatentable over Diab et al. (US9001843) and Lin et al. (US2019/0181872)  and the rejection of claims 3, 9, 13, 19 under 35 U.S.C. 103 as being unpatentable over Diab, Lin  and Shen et al. (US2018/0041304) have been thoroughly reviewed and/or carefully considered. It is noted, however, that the claims have been amended. Specifically, the amendment to the independent claims 1 and 11 contain language/s which was determined to include allowable subject matter. In view of the claims amendments, specifically the 

Allowable Subject Matter
Pending claims 1-20 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims made for facilitating expeditious prosecution of the application and used to overcome the cited art used in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently amended independent claims 1 and 11 is patentably distinguishable from the prior art. Furthermore, an updated search and/or additional consideration of the currently presented clams, performed by the examiner concluded prior art, alone or in combination, fail to disclose the invention as a whole, more specifically, the underlined portion, as recited in the independent claims  1, 11 and further limited in their dependent claims. Accordingly, the claimed subject matter in claims 1-20 is patentably distinguishable from the prior art; therefore is allowable. 

Regarding Claim 1 
(Currently Amended) A method for waking a physical layer of a first node in a low power mode, the first node being in a network comprising at least the first node and a second node in an awake mode, the first and second nodes having transceivers coupled via substantially fixed communication pathways, the method comprising: 
obtaining, at a transceiver of the second node, a signal designed to be transmitted at a pre-defined symbol rate; 
reducing, at the transceiver of the second node, the pre-defined symbol rate to a second transmission symbol rate lower than the pre-defined symbol rate; 
transmitting, from the transceiver of the second node to the physical layer of the first node, the signal at the reduced second transmission symbol rate for a predetermined duration of time, 
wherein the transmitted signal is configured to transition the first node from the low power mode to an awake state; and 
stopping the transmission of the signal at the end of the predetermined duration of time.
Regarding Claim 11 
(Currently Amended) A first network interface device having a transceiver, the transceiver having control circuitry configured to: 
generate a signal designed to be transmitted at a pre-defined symbol rate to a transceiver of a second network interface device in low power mode; 
reduce the pre-defined symbol rate to a second transmission symbol rate lower than the pre-defined symbol rate; 
transmit the signal at the reduced second transmission symbol rate for a pre-determined duration of time, 
wherein the transmitted signal is configured to transition the second network interface device from the low power mode to an awake state; and 
stop the transmission of the signal at the end of the predetermined duration of time.

Regarding Claims 2-10, 12-20
Claims 2-10 and 12-20 are dependent claims having claims 1 and 11 as base claims, respectively, and therefore incorporate their features. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are Diab et al. (US9001843) Lin et al. (US2019/0181872) and Shen et al. (US2018/0041304)
Diab’s invention is related to fast wake-up and link acquisition, and more particularly to fast wake-up and link acquisition in reduced-twisted pair gigabit Ethernet applications. Regarding the subject matter of previously presented & rejected claims, Diab discloses a method for waking a physical layer of a first node in a low power mode, a first network interface device having a transceiver and a first network interface device having a transceiver (e.g. Diab, Col. 9, lines 40-50) the first node being in a network comprising at least the first node and a second node in an awake mode (e.g. Diab, Fig. 1, Col. 2, line 65 thru Col. 3, line 50), the first and second nodes having transceivers coupled via substantially fixed communication pathways (e.g. Diab, Figs. 1, Col. 3, lines 45-65, and Claim 1 of Diab), the method comprising: obtaining at a transceiver of the second node (see for example Figs. 1-2 of Diab: obtains a signal at a transceiver of the second node), a signal designed to be transmitted at a pre-defined symbol rate (e.g.Col. 3 lines 47-51, Col. 6, line 20-50: signal to be transmitted at a predetermined clock rate);  transmitting from the transceiver of the second node to the physical layer of the first node (e.g. Fig. 6 and Col.  11, lines 20-40), the signal at a symbol rate [….] for a predetermined duration of time ( e.g. Col. 3 lines 47-51, Col. 6, line 20-50: signal to be transmitted at a predetermined clock rate);  , wherein the transmitted signal is configured to transition the first node from the low power mode to an awake state (e.g. Diab, Fig. 4, Col.  11, lines 20-40, Col. 7, lines 1-6, Col. 9, lines 40-50); and stopping the transmission of the signal at the end of the predetermined duration of time (e.g. Diab, Fig. 6, Col. 11, lines 55-64: ends transmission of the signal at the end of the duration of time). Lin’s Regarding the subject matter of previously presented & rejected claims, Lin teaches or suggests transmitting at a symbol rate lower than the pre-defined symbol rate (e.g. Figs. 1, 8 and Paras 40046], [0054], [0086]: transmits at a symbol rate lower than the pre-defined symbol rate of 750 MHz).  Shen’s invention related to relates to, networking hardware used for communication. Regarding the subject matter of previously presented & rejected claims, Shen teaches or suggests data scrambler, also known as a synchronous scrambler. The data scrambler transforms an input data stream frames by applying a pseudorandom binary sequence with operations such as modulo-two additions, wherein the pseudorandom sequence may be generated by a linear feedback shift register or pre-calculated & stored in a memory (e.g. Shen Fig. 1-4 and Paras [0039], [0046]). However, none of references teaches the detailed connection as recited in the currently amended independent claims 1, 11 and further limited in their dependent claims. Further, an updated search and/or additional consideration of the claims’ amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome. Prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632